* Per curiam.

It has been settled, that one may maintain r*iKK *- trespass founded on his possession, notwithstanding the assignment of his right. No words contained in this deed released the right of action for mesne profits. This suit does not depend on privity of estate, nor is it brought for rent, like the cases cited for the defendant. It is instituted against the defendant as a wrong-doer, and considers him as a trespasser. The expressions of the conveyance release to the défendant, all the title of Duffield to the house and lot, and not any damages sustained by him under former torts or trespasses.
Judgment for the plaintiff.